DETAILED ACTION
	Claims 1, 3, 5, 12, 13, 15, 17, 19, 26, 28, and 62-69 are pending in the present application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on September 9, 2022 has been acknowledged and has been entered into the present application file.
Previous Claim Rejections - 35 USC § 112
Claims 1, 3, 5, 9, 13, and 15 were previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The Examiner has considered the traversal, and has found it to be persuasive.  The rejection is withdrawn.
Claims 1, 3, 5, 9, 12, 13, and 15 were previously rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  
The Applicant has traversed the rejection on the grounds that the declaration under 37 CFR 1.132 by Dr. Lei Wang, an inventor in the present application, shows that the skilled artisan could readily make any of the presently claimed compounds based on the disclosure in the present application and common knowledge in the art.  
The Examiner has considered the traversal and the declaration fully, but disagrees for the following reasons.  Firstly, the declaration only describes the compounds where L2 is (CH2)nNHC(O) where the C(O) is adjacent to the phenyl ring as the starting compound is a benzoic acid derivative.  Neither the present disclosure or the declaration provides a synthesis for compounds of Formula III when L2 is other than (CH2)nNHC(O) as both the present disclosure in paragraphs 267 and 268 and the Wang declaration show only a benzoic acid derivative and a diaminoalkyl carboxylic acid to make the present compounds, and not any other synthesis for the additional linkers claimed for L2.  As the present disclosure does not detail how to synthesize compounds other than where L2 is CH2(n)NHC(O) with C(O) adjacent to the phenyl ring, the claims are not fully enabled, and the rejection is maintained in an amended form to address Applicant’s traversal and amendment.
Previous Claim Rejections - 35 USC § 102
Claims 1, 3, 9, 13 were previously rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mokotoff et al. (Journal of Medicinal Chemistry, 1975, 888-891).
The anticipated subject matter has been deleted, and the rejection is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, 13, 15, 62, 65, and 66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for compounds where L2 is –(CH2)n-NH-C(O)-, does not reasonably provide enablement for compounds where L2 is any other group.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
The nature of the invention and the breadth of the claims are compounds of formula III 
    PNG
    media_image1.png
    216
    132
    media_image1.png
    Greyscale
, where R3 is hydrogen or an amino protecting group and L2 are various linking groups.  However, the disclosure in describing the compounds only possesses one synthesis of the present compounds where a sulfonlylfluoride benzoic acid is reacted with a diaminoalkyl carboxylic acid in order to yield a compound where L2 is –(CH2)n-NH-C(O)- where the -C(O)- group is adjacent to the phenyl ring.  While the prior art shows how to make amide linked compounds in the reverse as shown in the present disclosure as shown by Mokotoff et al. (Journal of Medicinal Chemistry, 1975, 888-891,) the prior art does not have any other examples of compounds that would fall within the presently claimed subject matter.  As there is no direction provided by the prior art or the present application file to show how to synthesize the full scope of compounds, there would be undue experimentation for the person of skill in the art in order to practice the full scope of the invention.
Allowable Subject Matter
Claims 12, 63, 64, and 67-69 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	Claims 1, 3, 5, 9, 13, 15, 62, 65, and 66 are rejected.  Claims 12, 63, 64, and 67-69 are objected to.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626